Case:21-80053-jwo Doc #:15 Filed: 06/14/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

In re:
Case No. 21-00524-jwb
LARRY ALLEN CLUCHEY, Chapter 7
Honorable James W. Boyd
Debtor.

 

WORLD ENERGY INNOVATIONS,
LLC, f/d/b/a WORTHINGTON ENERGY
INNOVATIONS, LLC,

Plaintiff
v. Adversary Proceeding No. 21-80053
LARRY ALLEN CLUCHEY,
SHERRY D. CLUCHEY,
Defendants.

 

DEFENDANT LARRY ALLEN CLUCHEY’S AFFIRMATIVE DEFENSES

NOW COMES Defendant Larry Allen Cluchey and gives notice that he may rely on one
or more of the following Affirmative Defenses:

A. That Plaintiff's Complaint fails in whole or in part to state a claim upon which relief
can be granted. See Motion to Dismiss that was filed herein.

B. That Plaintiff’s claims may be barred in whole or in part due to a failure to mitigate
damages. Plaintiffs damages were a result of ARP’s failure to properly bid the contract.

C. Defendant reserves the right to assert other affirmative defenses as may become

known through discovery.
Case:21-80053-jwo Doc #:15 Filed: 06/14/2021 Page 2 of 2

t
Dated: June lL 2021

209302.061421.AffirmativeDefenses.

WARDROP & WARDROP, P.C.,
Attorneys for Larry Allen Cluchey

Robert F. Wardrop I (P31639) ~~

Thomas M. Wardrop (P38268)

Denise D. Twinney (P40735)
Business Address:

300 Ottawa Avenue, NW, Suite 150

Grand Rapids, MI 49503

Phone: (616).459-1225
Fax; (616) 459-7273
robb@wardroplaw.com
bkfilings(@wardroplaw.com

    
   

   
